DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	The drawings filed on 02/13/2020 are accepted. 

Specification
	The specification filed on 03/07/2022 is accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-6, and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with clarity issues. Some non-limiting examples include the following:
	Claim 1 recites the limitation “a winding direction” on line 22. This is unclear to the examiner because “a winding direction” is already recited in line 8 of the claim, and it is not known whether the applicant is intending on introducing a second winding direction.
Claim 1 recites the limitation “the two-way clutch is disposed such that a reverse rotation inhibited state in which the external gear for the two-way clutch is allowed to be rotated along a 
Claim 5 recites the limitation “a winding direction” on line 5. This is unclear to the examiner because “a winding direction” is already recited in line 8 of the claim, and it is not known whether the applicant is intending on introducing a second winding direction.
Claim 10 recites the limitation “the manual shutter” in lines 5-6. It is unclear whether this is referring to “a shutter” introduced in line 2 of the claim, or if this is a different shutter that is “manual”.
Claim 10 recites the limitation “said two-way clutch configured to selectively switch rotation of the input shaft between only a winding direction or only an unwinding direction” on lines 16-18. This is unclear to the examiner because this recites a result that the component achieves and functional language, but does not recited the structure required to achieve the result. This does not clearly define the invention as it is not known the structure required or how the elements are arranged in order to achieve the input shaft being switched from rotation in only a winding direction or only in an unwinding direction.
Claim 10 recites the limitation “a winding direction” on line 18. This is unclear to the examiner because “a winding direction” is already recited in line 9 of the claim, and it is not known whether the applicant is intending on introducing a second winding direction.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Welfonder (US 6155328) in view of Takahashi (JP 4281069). 
Regarding claim 1, Welfonder teaches (fig. 1 and 5-8) an opening/closing direction restriction mechanism for a manual shutter device comprising (fig. 1): a fixed shaft (24) substantially horizontally extended (fig. 5), a winding member (12) rotatably disposed on the fixed shaft to wind a slat (16), a torsion spring (39) disposed inside the winding member to bias the winding member in a winding direction which winds the slat (column 4 lines 52-60), a bracket (62) attached to the fixed shaft (24, via 64); a flange (70) disposed adjacent to the bracket (62) and attached to the winding member (12); a clutch (comprising 64 and the 68s) disposed on a side surface of the bracket (see annotated fig. 6 below) facing the flange (the right side of the bracket faces the flange 70), a gear (74) formed on the flange (70); an external gear (one of the 72s, this gear and its shaft 71 can be considered for the clutch) for the 
Takahashi teaches (figs. 1-2) a two-way clutch that is disposed such that a reverse rotation inhibited state in which the two-2H-519216/639,044way clutch is allowed to be rotated along a first direction and the two-way clutch is inhibited from being rotated along a second direction and a forward rotation inhibited state in which the two-way clutch is inhibited from being rotated in the first direction and the two-way clutch is allowed to be rotated along the second direction can be switched (paragraph 0043-0045).
It would have been obvious to one of ordinary skill in the art to modify Welfonder by replacing the clutch with the two-way clutch of Takahashi. This alteration provides the predictable and expected result of the clutch being able to hinder rotation in a direction as choose by the user during operation. The examiner notes that the applicant specified in the arguments dated 03/07/2022 that the clutch in the instant application is a well-known configuration and is disclosed in Takahashi, thus this modification is found to be obvious to one of ordinary skill in the art.

    PNG
    media_image1.png
    355
    712
    media_image1.png
    Greyscale

Regarding claim 3, modified Welfonder teaches (figs. 1 and 5-8) that the gear (74) is an internal gear formed on the flange (70) facing the bracket (the right side of the bracket faces the flange 70).
Regarding claim 10, Welfonder teaches (fig. 1 and 5-8) an opening and closing direction restriction mechanism for a shutter comprising (fig. 1): a fixed shaft (24); a winding member (12) rotatably disposed on said fixed shaft (24), said winding member (12) configured to hold a slat of the manual shutter (16), wherein the shutter (16) is capable of being wound on said winding member (it is capable of this); a torsion spring (39) disposed inside said winding member to bias the winding member in a winding direction (column 4 lines 52-60); a bracket (62) attached to the fixed shaft (24, via 64); a flange (70) disposed adjacent to the bracket (62) and attached to the winding member (12); an internal gear (74) formed in said flange; a clutch (comprising 64 and the 68s) having an input shaft (one of the 71s) attached to a side surface (see annotated fig. 8 above for the clutch attached to a side surface of the bracket) of said bracket facing said flange, and an external gear (one of the 72s, the one of the shaft 71 from above) attached to said input shaft (71) of said clutch and configured to mesh with said internal gear (74) formed in said flange (70). Welfonder does not teach the clutch being a two-way clutch that is configured to selectively switch rotation of the input shaft between only a winding direction or only an unwinding direction.

It would have been obvious to one of ordinary skill in the art to modify Welfonder by replacing the clutch with the two-way clutch of Takahashi. This alteration provides the predictable and expected result of the clutch being able to hinder rotation in a direction as choose by the user during operation. The examiner notes that the applicant specified in the arguments dated 03/07/2022 that the clutch in the instant application is a well-known configuration and is disclosed in Takahashi, thus this modification is found to be obvious to one of ordinary skill in the art.
Regarding claim 12, modified Welfonder includes Takahashi that teaches (figs. 1-2) that the two-way clutch is configured to selectively switch rotation of the input shaft by applying a force to the input shaft higher than a predetermined threshold value in a direction in which the rotation of the input shaft has been restricted (p2H-519216/639,044aragraph 0043-0045).

Allowable Subject Matter
Claims 2, 4-6 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on (571) 270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S./Examiner, Art Unit 3634                                                                                                                                                                                         

/Johnnie A. Shablack/Primary Examiner, Art Unit 3634